DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on July 13, 2021. 

Status of Claims
Claims 1-19 have been amended. Claims 13-19 have been withdrawn. New claim 20 has been added.  Claims 1-20 are pending. Claims 1-12 and 20 are examined herein.

Response to Amendments 
The Amendments to the Claims, Drawings, and Specification all filed 07/13/2021 have been entered.  The minor informalities have been addressed by amendments and objections to Drawings, Specification and claims 2-12 thereto are withdrawn accordingly. Claim 10 is amended to recite to include all allowable subject matters, therefore, the claims 10 and 11 are allowed.

Response to Arguments
	Applicant's Remarks and Amendments to the Claims both filed 07/13/2021 have been fully considered. It is noted that claim 1 has been amended to recite “an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product;” and new claim 20 recites “an amount of propylene in the bottom product is 70-80 vol%, based on a total volume of the bottom product, and an amount of propylene in the top product is at least 99.5 vol%, based on a total volume of the top product.”
	Applicants argue that the cited prior art references Schultz (US 8,128,895 B2), Ho et al. (US 5,847,253), Paggini et al. (US 2002/0016520 A1) and Zimmermann et al. (US 8, 563,793 B2), alone or in a combination, fails to teach the amended or newly added claim limitations “an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product;” and “an amount of propylene in the bottom product is 70-80 vol%, based on a total volume of the bottom product, and an amount of propylene in the top product is at least 99.5 vol%, based on a total volume of the top product.” Remarks, pages 10-13. 
In response, the arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
However, it is still the examiner’s assessment that the amended or newly added claim limitations “an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product;” and “an amount of propylene in the bottom product is 70-80 vol%, based on a total volume of the bottom product, and an amount of propylene in the top product is at least 99.5 vol%, based on a total volume of the top product” are considered obvious over cited references as presented in the instant Office action. 
It is noted that the claimed invention recited in claim 1 directs “A C3 hydrocarbon fractionation system” that is an apparatus [emphasis added], not a process, comprising (i) a unit for providing a feed; (ii) a C3 fractionation column; and (iii) a cumene production unit.  As discussions presented in the Office action dated 05/25/2021 (see pages 6-8), Schultz discloses a system for producing cumene (Fig.1 - Fig. 3; col. 10, claim 1), comprising: (i) A unit for providing a feed comprising propane and propylene, such as a fluidized reactor zone (14, Fig. 1) 
The issue is whether there is a sufficient motivation of operating the C3 fractionation column (22, Fig. 1) taught by Schultz, in view of Ho, Paggini and Zimmermann, to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product and an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product. 
As discussions presented in the Office action dated 05/25/2021 (see pages 6-8), the cited prior arts Ho et al. (US 5,847,253), Paggini et al. (US 2002/0016520 A1) and Zimmermann et al. (US 8, 563,793 B2) provided motivations for operating the C3 fractionation column (22, Fig. 1) taught by Schultz to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product and an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product as: (i) the propylene feed delivered to the cumene production reactor comprises other components comprising propane taught by Schultz and there are embodiment that, in a cumene production from benzene and propylene, a pure propylene feed having a purity of over 99.5 wt-% as taught by Ho (col. 1, lines 10-13; col. 19, lines 14-17), or a propylene feed having 25-40% by weight of propylene as taught by Paggini (paragraphs [0010]-[0015]), and (ii) the separation Zimmermann (col. 2, lines 15-33; col. 13, claim 1).
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Ho, Paggini and Zimmermann references are reasonably pertinent to the problem of the C3 fractionation column (22, Fig. 1) is operated to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product and an amount of propylene in the top product is at least 98 vol%. based on a total volume of the top product in the context of constructing a C3 hydrocarbon fractionation system as recited in the claimed invention with motivations (i) the propylene feed delivered to the cumene production reactor comprises other components comprising propane taught by Schultz and there are embodiment that, in a cumene production from benzene and propylene, a pure propylene feed having a purity of over 99.5 wt-% as taught by Ho (col. 1, lines 10-13; col. 19, lines 14-17), or a propylene feed having 25-40% by weight of propylene as taught by Paggini (paragraphs [0010]-[0015]), and (ii) the separation of a feed comprising propylene and propane into a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed is a known, effective process/apparatus for preparing a high-purity propylene stream as taught by Zimmermann (col. 2, lines 15-33; col. 13, claim 1), Ho, Paggini and Zimmermann reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Schultz, in view of Ho, Paggini and Zimmermann, one skilled in the art would reasonably design/operate the apparatus taught by Schultz by including the feature of the C3 fractionation column (22, Fig. 1) is operated to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product and an amount of propylene in the top product is at least 98 vol% as suggested by taught by Ho, Paggini and Zimmermann, based on the motivation(s) set forth above.
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified ground(s) of 35 U.S.C. 103(a) rejection to claims 1-12 and 20 are presented based on a different interpretation of previously Schultz (US 8,128,895 B2), Ho et al. (US 5,847,253), Paggini et al. (US 2002/0016520 A1) and Zimmermann et al. (US 8, 563,793 B2).

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the poly-isopropylbenzene column” and “the benzene column” which lack antecedent bases.  It is noted that claim 10, not claim 1, recites “the poly-isopropylbenzene column” and “the benzene column”, consequently, it is the examiner’s assessment that claim 12 depends on claim 10 instead of claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 8,128,895 B2), in view of Ho et al. (US 5,847,253, hereinafter “Ho”), Paggini et al. (US 2002/0016520 A1, hereinafter “Paggini”) and Zimmermann et al. (US 8, 563,793 B2, hereinafter “Zimmermann”).
In regard to claims 1 and 20, Schultz discloses processing schemes and arrangements for obtaining propylene and propane via the catalytic cracking of a heavy hydrocarbon feedstock and converting the propylene into cumene without separating the propane from the propane/ propylene feed stream (Abstract). 
Schultz discloses a system for producing cumene (Fig.1 - Fig. 3; col. 10, claim 1), comprising: 
(i) A unit for providing a feed comprising propane and propylene, such as a fluidized reactor zone (14, Fig. 1) (column 4, lines 14-20); 
(ii) A C3 fractionation column (22, Fig. 1) for separating feed into a propane/propylene containing stream (i.e., C3+ stream) (32, Fig. 1) and lighter components (34, Fig. 1) (column 5, lines 42-52); and 

Schultz does not explicitly discloses the C3 fractionation column (22, Fig. 1) is operated to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % (or 70-80 vol%) of propylene, based on a total weight (volume) of the bottom product and an amount of propylene in the top product is at least 98 vol%. (99.5 vol%) based on a total volume of the top product.
Ho discloses production of alkylaromatic hydrocarbons (e.g., cumene) by the reaction of an aromatic feed hydrocarbon (e.g., benzene) and an acyclic olefinic hydrocarbon (e.g., propylene) (col. 1, lines 10-13), and further discloses an embodiment of reacting dry propylene feed having a purity of over 99.5 wt-% and a benzene-rich stream to produce cumene (col. 19, lines 14-17). Paggini discloses an integrated process for the preparation of cumene which comprises dehydrogenating a stream of propane to propylene in a dehydrogenation unit and sending the stream leaving the dehydrogenation unit, containing 25-40% by weight of propylene, to an alkylation unit together with a stream of benzene with a molar ratio benzene/propylene ranging from 8 to 10 (Abstract; paragraphs [0010]-[0015]).
Regarding the separation of C3+ stream into a propylene-rich stream and a propylene-lean stream, Zimmermann discloses processes utilizing the integration of (i) processes and the associated equipment used to purify and recover propylene from propane- and/or C4+-containing refinery hydrocarbon streams (Abstract). Zimmermann discloses processes for propylene production, and particularly those in which impure propane in refinery streams is separated from Zimmermann discloses a particular refinery stream of interest, which often forms at least part of the hydrocarbon feed to the processes described herein, is a propylene- and propane-containing product of a catalytic cracking process such as fluid catalytic cracking (FCC) or resid catalytic cracking (RFCC) (col. 2, lines 15-33).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Schultz, in view of Ho, Paggini and Zimmermann, to provide the C3 fractionation column (22, Fig. 1) is operated to separate the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % (or 70-80 vol%) of propylene, based on a total weight (volume) of the bottom product and an amount of propylene in the top product is at least 98 vol%. (99.5 vol%) based on a total volume of the top product, because (i) the propylene feed delivered to the cumene production reactor comprises other components comprising propane taught by Schultz and there are embodiment that, in a cumene production from benzene and propylene, a pure propylene feed having a purity of over 99.5 wt-% as taught by Ho (col. 1, lines 10-13; col. 19, lines 14-17), or a propylene feed having 25-40% by weight of propylene as taught by Paggini (paragraphs [0010]-[0015]), and (ii) the separation of a feed comprising propylene and propane into a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed is a known, effective process/apparatus for preparing a high-purity propylene stream as taught by Zimmermann (col. 2, lines 15-33; col. 13, claim 1).

Schultz discloses the system for producing cumene comprises a fluid catalytic cracker (14, Fig. 1) (column 4, lines 14-20). In addition, Schultz discloses steam cracking, along with a fluid catalytic cracking reaction, as a reaction for producing propylene containing stream (col. 1, lines 24-35).

In regard to claims 4-7, Schultz, in view of Ho, Paggini and Zimmermann, does not disclose the propylene/propane composition in the feed, or in the top product, or in the bottom product as recited. However, the claimed amount of the propylene/propane composition in the feed, or in the top product, or in the bottom product would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fluid catalytic cracking and fractionation activity and utility taking into consideration the operational parameters of the fluid catalytic cracking and fractionation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbon end-products. 

In regard to claim 8, Schultz discloses the alkylation reactor (164, Fig. 1) produces a product stream comprising propane (C3 hydrocarbons), benzene, cumene, and polyisopropylbenzene (col. 8, lines 60-63), and wherein the cumene production unit further comprises a separation unit for separating the propane (C3 hydrocarbons) (178, Fig. 2) from the product stream to produce a C3 lean product stream (178, Fig. 2).

In regard to claim 9, Schultz discloses various process scheme of recycling such as: (i) recycling combined alkylation product stream (172, Fig. 2) to the alkylation reactor (164, Fig. 2);  Schultz, in its entirety, the process scheme of recycling the C3 hydrocarbons from the separation unit back to the unit a) is considered obvious. 

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as (i) incorporating dependent claim 12 into claim 10, or (ii) amend claim 12 to depend on claim 10 (not on claim 1), or (iii) amend claim 1 to incorporate the feature of “the poly-isopropylbenzene column” and “the benzene column” and incorporating dependent claim 12 into claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 10, 11 and 12.  The concept of a C3 hydrocarbon fractionation system, comprising:
a)    a unit for providing a feed comprising propane and propylene;

c)    a cumene production unit comprising an alkylation reactor for producing cumene from a propylene feed and a benzene feed, wherein the propylene feed comprises the bottom product of the C3 fractionation column,
wherein the alkylation reactor produces a product stream comprising C3 hydrocarbons, benzene, cumene, and polyisopropylbenzene, and wherein the cumene production unit further comprises a separation unit for separating the C3 hydrocarbons from the product stream to produce a C3 lean product stream,
wherein the cumene production unit further comprises a distillation train following the separation unit, the distillation train comprising a benzene column, a cumene column, and a poly-isopropylbenzene column, and wherein
the C3 lean product stream is fed to the benzene column to produce a top product comprising benzene and a bottom product,
the bottom product from the benzene column is fed to the cumene column to produce a top product comprising cumene and a bottom product, and
the bottom product from the cumene column is fed to the poly-isopropylbenzene column to produce a top product comprising poly-isopropylbenzene, is considered novel. 
The closest prior art to Schultz (US 8,128,895 B2) discloses a system for producing cumene (Fig.1 - Fig. 3; col. 10, claim 1), comprising: (i) a unit for providing a feed comprising propane and propylene, such as a fluidized reactor zone (14, Fig. 1) (column 4, lines 14-20); (ii) 
Other pertinent prior art to Ho et al. (US 5,847,253) disclose production of alkylaromatic hydrocarbons by the reaction of an aromatic feed hydrocarbon and an acyclic olefinic hydrocarbon (col. 1, lines 10-13), and further discloses an embodiment of reacting dry propylene feed having a purity of over 99.5 wt-% and a benzene-rich stream to produce cumene (col. 19, lines 14-17).
Other pertinent prior art to Paggini et al. (US 2002/0016520 A1) discloses an integrated process for the preparation of cumene which comprises dehydrogenating a stream of propane to propylene in a dehydrogenation unit and sending the stream leaving the dehydrogenation unit, containing 25-40% by weight of propylene, to an alkylation unit together with a stream of benzene with a molar ratio benzene/propylene ranging from 8 to 10 (Abstract; paragraphs [0010]-[0015]).
Other pertinent prior art to Zimmermann et al. (US 8, 563,793 B2) disclose processes utilizing the integration of (i) processes and the associated equipment used to purify and recover propylene from propane- and/or C4+-containing refinery hydrocarbon streams (Abstract) and further discloses processes for propylene production, and particularly those in which impure propane in refinery streams is separated from a purified propylene fraction, as the main product, and optionally other components (col. 2, lines 15-33).
Schultz, Ho, Paggini and Zimmermann, alone or in a combination, does not provide any guidance which would lead one to construct: 
A C3 hydrocarbon fractionation system, comprising: a) a unit for providing a feed comprising propane and propylene; b) a C3 fractionation column for separating the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product; and c) a cumene production unit comprising an alkylation reactor for producing cumene from a propylene feed and a benzene feed, wherein the propylene feed comprises the bottom product of the C3 fractionation column,
wherein the alkylation reactor produces a product stream comprising C3 hydrocarbons, benzene, cumene, and polyisopropylbenzene, and wherein the cumene production unit further comprises a separation unit for separating the C3 hydrocarbons from the product stream to produce a C3 lean product stream,
wherein the cumene production unit further comprises a distillation train following the separation unit, the distillation train comprising a benzene column, a cumene column, and a poly-isopropylbenzene column, and wherein
the C3 lean product stream is fed to the benzene column to produce a top product comprising benzene and a bottom product,
the bottom product from the benzene column is fed to the cumene column to produce a top product comprising cumene and a bottom product, and
the bottom product from the cumene column is fed to the poly-isopropylbenzene column to produce a top product comprising poly-isopropylbenzene as recited in claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772